Citation Nr: 1613150	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to November 2, 2009, for the award of service connection for posttraumatic stress disorder (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983, January 1988 to March 1989, and in June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection and assigned an initial 50 percent rating for PTSD with major depression, effective November 2, 2009.

In March 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board denied the claim on appeal in a May 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (Joint Motion) in August 2015, which was granted by Order of the Court that same month.  Accordingly, the appeal was remanded to the Board for further consideration.


FINDING OF FACT

No communication or medical record received prior to November 2, 2009, may be interpreted as a formal or informal petition to reopen the claim of entitlement to service connection for PTSD with major depression.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 2, 2009 for the award of service connection for PTSD with major depression have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's earlier effective date claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for his PTSD with major depression following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran and his representative have submitted multiple written statements, private treatment records, and other documentation pertaining to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board is cognizant that evidence record showed he was awarded disability benefits from the Social Security Administration (SSA) in 2012.  There is no evidence, and the Veteran has not indicated that his SSA benefits are based on his service-connected psychiatric disability or that any SSA records would be relevant in regard to his earlier effective date claim.  Furthermore, the evidence of record does not indicate that SSA records would help the Veteran substantiate his claim, as the outcome of this appeal turns on determinations as to the dates that the service connection claims were filed.  Based on the foregoing, the Board finds that VA does not have a duty to attempt to obtain SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran seeks entitlement to an effective date prior to November 2, 2009, for the award of entitlement to service connection for PTSD with major depression.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2015).

The effective date for an award of disability for reopened claims shall be the date of receipt of the reopened claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2015). 

The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)). 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2015). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

An award based in all, or in part, upon such service department records identified by 38 C.F.R. § 3.156(c)(1) will be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date that may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Only if VA grants benefits resulting from reconsideration of the merits under § 3.156(c)(1) must it consider an earlier effective date under subsection (c)(3). Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

The Veteran originally filed a claim for entitlement to service connection for PTSD with major depression in February 2001.  In a December 2001 rating decision, the RO denied entitlement to service connection for PTSD with depression.  The RO determined that available evidence did not provide credible evidence that a claimed stressor occurred and was insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war.  It was noted that the service department was unable to corroborate the claimed stressor and that evidence did not show a confirmed diagnosis of PTSD.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between December 2001 and December 2002, which would have necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the December 2001 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran submitted a stressor statement with supporting documentation in November 2004.  In December 2004, the Veteran sought to reopen the claim of entitlement to service connection for PTSD and depression.  In a May 2005 rating decision, the RO denied reopening the claim.  The May 2005 rating decision also became final, as the Veteran did not submit new and material evidence within one year or perfect an appeal.  The Board is cognizant that additional service treatment records were incorporated into the claims file and were considered in the May 2005 rating decision.  However, the application of 38 C.F.R. § 3.156(c) is not warranted in this instance, as the May 2005 rating decision became final and is not currently on appeal. 

In August 2008, the Veteran again sought to reopen his claim.  He received an appropriate VCAA notice letter in August 2008 informing him to submit new and material evidence in support of his claim to reopen.  The Veteran did not respond or submit new and material evidence.  In an October 2008 letter, the RO denied reopening his claim.  The October 2008 determination also became final, as the Veteran did not submit new and material evidence within one year or perfect an appeal.  

On November 2, 2009, the Veteran filed a claim to reopen the matter of entitlement to service connection for PTSD and major depression along with numerous items of supporting evidence.  In December 2009, the Veteran's military personnel file along with 2 sheets of microfiche containing additional service personnel records were associated with the record. 

In an August 2010 rating decision, the RO granted entitlement service connection for PTSD with major depression, assigning a 50 percent rating, effective November 2, 2009, the date of receipt of the claim to reopen.  The RO indicated that the Veteran had provided court documents and personal letters to confirm his in-service sexual trauma had occurred.  It was further noted that a VA examiner had diagnosed the Veteran with PTSD with major depression related to his military trauma in an August 2010 VA examination report.  

In November 2010, the Veteran filed a timely notice of disagreement with the effective date assigned in the August 2010 rating decision.  He asserted that his benefits should go back to February 2001 when he filed his original claim for service connection.

As noted above, the Board denied the claim on appeal by a May 2014 decision, finding that entitlement to an effective date prior to November 2, 2009, for the award of service connection for PTSD with major depression was not warranted.  In the August 2015 Joint Motion, it was noted that the Board's statement of reasons or bases as to its consideration of the evidence of record, to include the service personnel records obtained in December 2009, was inadequate.  The parties agreed that it was not clear whether the Board had considered service personnel records contained on microfiche in the record, prior to making the finding that the service personnel records obtained in December 2009 did not contain documents relevant to the claim for PTSD such that 38 C.F.R. § 3.156(c) was not applicable.  

Considering the facts in this case in light of the above-noted legal criteria, the Board finds that the assignment of an effective date prior to November 2, 2009, is not warranted for the grant of service connection for PTSD with major depression. 

The Veteran has asserted that the effective date should be in February 2001, the date of his original or initial claim for entitlement to service connection for PTSD and depression.  He reported that VA did not properly undertake efforts to verify his in-service stressor, given that the lack of a verifiable stressor was the basis for the initial denial of his claim.  Here, that original claim was the subject of a December 2001 rating decision, which became final because the Veteran did not submit new and material evidence within a year or perfect an appeal of the decision.  Likewise, the record reveals that each of the Veteran's subsequent claims to reopen were acted upon and the Veteran did not submit new and material evidence nor perfect appeals following the RO's May 2005 and October 2008 denials.  Therefore, the record does not reflect that there was a communication prior to November 2, 2009, which could be construed as a claim to reopen and was not acted upon by VA. 

The Board also acknowledges the instructions in the August 2015 Joint Motion as well as the assertions by the Veteran's attorney in a January 2016 statement of record.  The attorney argued that service personnel records associated with the record in December 2009 contained relevant evidence, which served as the partial basis for the eventual grant of service connection for PTSD in the August 2010 rating decision.  However, the Board has again determined that the service personnel records obtained in December 2009, including two sheets of microfiche, did not contain documents relevant to the claim for PTSD such that 38 C.F.R. § 3.156(c) was applicable.  The Board notes that the allowance of the reopened claim was not based on additional service department records, so as to invoke the provisions of 38 C.F.R. § 3.156(c). The Board has extensively reviewed the service personnel records that were obtained in December 2009, including two sheets of microfiche, but finds that those service personnel records were not relevant to the claim for PTSD.

Furthermore, the award of service connection for PTSD and major depression in the August 2010 rating decision was not based all or even in part, on official service department records received in December 2009.  Instead, review of the August 2010 rating decision, clearly showed that the RO relied on documentation submitted by the Veteran concerning his in-service stressor as well as the findings contained in an August 2010 VA examination report.  

The Board is cognizant of the attenuated argument submitted by Veteran's attorney asserting the VA examiner's presumed review of the service personnel records during the August 2010 examination meant that those service personnel records served as partial basis for the positive nexus opinion and the eventual grant of service connection for PTSD.  However, the Board has determined that there was absolutely no indication that those newly received service department records played any role in medical opinion rendered by the August 2010 VA examiner and the eventual award of service connection in the August 2010 rating decision.
While the August 2010 VA examiner reviewed the claims file, including service personnel records associated with the record in 2009, the Board notes that the VA examiner did not reference those documents specifically and was shown use other evidence of record as well as the Veteran's reported in-service trauma as well as current symptomatology to render the medical opinion.  Based on the foregoing discussion, the provisions of § 3.156(c)(3) do not apply and the effective date for this matter should be based upon 38 C.F.R. § 3.400(q)(2), (r).  

In this case, under 38 C.F.R. § 3.400, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  Here, the date of entitlement clearly precedes the date of the reopened claim on November 2, 2009.  Thus, the date of the reopened claim as the later date is the controlling date for the effective date assigned under the factual circumstances in this matter.  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  

Based on the foregoing discussion as well as the facts in this case, the assignment of an effective date earlier than November 2, 2009, is legally precluded.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  


ORDER

Entitlement to an effective date prior to November 2, 2009, for the award of entitlement to service connection for PTSD with major depression is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


